DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 15-20, 22-23, 39 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si et al. (US 2018/0167946 A1 – provisional application No. 62/541,400, filed on Aug. 4, 2017).
Regarding claims 1 and 39, Si et al. teach a terminal, comprising: a storage, a processor, and a program stored on the storage and executable by the processor, wherein when the program is executed by the processor, the processor implements steps of a method of receiving information, applied to a terminal and comprising: acquiring monitoring assistance information of a physical downlink control channel (PDCCH) used to schedule remaining minimum system information (RMSI) (see par. 0174: the RMSI is carried in the PDSCH, where the RMSI 
Regarding claims 15 and 51, Si et al. teach a base station, comprising: a storage, a processor, and a program stored on the storage and executable by the processor, wherein when the program is executed by the processor, the processor implements steps of a method of sending information, applied to a base station and comprising: sending, to one or more terminals, monitoring assistance information of a physical downlink control channel (PDCCH) used to schedule remaining minimum system information (RMSI) (see par. 0095 and par. 0174: An eNodeB transmits DCI through a physical DL control channel (PDCCH); the RMSI is carried in the PDSCH, where the RMSI transmission configuration is to use the control resource set, e.g., PDCCH, to indicate the scheduling information of the PDSCH).
Regarding claims 2 and 16, Si et al. also teach wherein the monitoring assistance information comprises preset parameters and/or one or more resource indicators of the PDCCH used to schedule the RMSI and selected by a base station (see par. 0082; par. 0095; par. 0175; and par. 0179); the preset parameters comprise at least two of: the period of the RMSI, a transmission interval of the RMSI, a length of a monitoring window of the PDCCH, and an offset of the monitoring window of the PDCCH (see par. 0082; par. 0095; par. 0175; and par. 0179; par. 0201 and par. 0203). 
Regarding claim 3, Si et al. also teach wherein, acquiring the monitoring assistance information of the PDCCH used to schedule the RMSI, comprises: acquiring default monitoring assistance information of the PDCCH used to schedule the RMSI; and/or receiving the 
Regarding claim 5, Si et al. also teach wherein the at least one parameter in the monitoring assistance information is indicated in an explicit manner and/or in an implicit manner through the preset message (see par. 0134 and par. 0220). 
Regarding claim 6, Si et al. also teach wherein the explicit indication manner through the preset message comprises: jointly indicating the at least one parameter in the monitoring assistance information by using one or more first preset bits in the preset message, or indicating respectively the at least one parameter in the monitoring assistance information by using one or more second preset bits having a same number or different numbers in the preset message (see par. 0134 and par. 0220). 
Regarding claim 7, Si et al. also teach wherein the implicit indication manner through the preset message includes: indicating the at least one parameter in the monitoring assistance information by using preset information in the preset message; wherein the preset information has correspondence relationship with the at least one parameter in the monitoring assistance information, the preset information comprises the period of a synchronization signal block burst set (see par. 0134, par. 0189, par. 0191 and par. 0220). 
and/or, in a case that the monitoring assistance information comprises the period of the RMSI and the transmission interval of the RMSI, monitoring the PDCCH used to schedule the RMSI comprises: in the period of the RMSI, after the terminal receives an RMSI, not searching or detecting the PDCCH in the control resource set in a next transmission interval of the RMSI by the terminal, but searching and detecting the PDCCH in the control resource set after the transmission interval of the RMSI (see par. 0082; par. 0095; pars. 0174-0175; par. 0179; par. 0134, par. 0189, par. 0191 and par. 0220). 
Regarding claim 17, Si et al. also teach wherein, sending, to the one or more terminals, the monitoring assistance information of the PDCCH used to schedule the RMSI, comprises: sending, to the one or more terminals through a preset message, at least one parameter in the monitoring assistance information; wherein the preset message comprises at least one of: a master information block (MIB), one or more system information blocks other than the MIB, and radio resource control (RRC) signaling (see par. 0134 and par. 0220; par. 0134 and par. 0220). 
Regarding claim 18, Si et al. also teach wherein the at least one parameter in the monitoring assistance information is indicated in an explicit manner and/or in an implicit manner through the preset message (see par. 0134 and par. 0220; par. 0134 and par. 0220). 
Regarding claim 19, Si et al. also teach wherein the explicit indication manner through the preset message comprises: jointly indicating the at least one parameter in the monitoring or indicating respectively the at least one parameter in the monitoring assistance information by using one or more second preset bits having a same number or different numbers in the preset message (see par. 0134 and par. 0220; par. 0134 and par. 0220). 
Regarding claim 20, Si et al. also teach wherein the implicit indication manner through the preset message comprises: indicating the at least one parameter in the monitoring assistance information by using preset information in the preset message; the preset information has correspondence relationship with the at least one parameter in the monitoring assistance information, the preset information comprises the period of a synchronization signal block burst set (see par. 0134, par. 0189, par. 0191 and par. 0220).
Regarding claim 22, Si et al. also teach wherein, after sending, to the one or more terminals, the monitoring assistance information of the PDCCH used to schedule the RMSI, the method further comprises: sending, to the one or more terminals, downlink control information used to schedule the RMSI; wherein the downlink control information is carried in the PDCCH used to schedule the RMSI, and the downlink control information is used to instruct the one or more terminals to receive the RMSI (see par. 0095 and par. 0174). 
Regarding claim 23, Si et al. also teach wherein, sending, to the one or more terminals, downlink control information used to schedule the RMSI comprises: sending, in a case that only a single transmission position of the downlink control information is comprised in a preset time duration, the downlink control information at the transmission position; or determining, in a case that at least two candidate positions of the downlink control information are comprised in a preset time duration, the transmission position of the downlink control information from the at least two candidate positions, and sending the downlink control information at the determined .

Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Si et al. does not mention wherein, in a case that the monitoring assistance information comprises the length of the monitoring window of the PDCCH and the offset of the monitoring window of the PDCCH, monitoring the PDCCH used to schedule the RMSI comprises: finding a starting point of the monitoring window of the PDCCH according to the offset of the monitoring window of the PDCCH, starting the monitoring window of the PDCCH, searching and detecting the PDCCH in a control resource set within the monitoring window of the PDCCH, stopping searching and detecting the PDCCH in the control resource set after the monitoring window of the PDCCH ends, as specified in claim 10. 
Regarding claim 12, Si et al. does not mention decoding the RMSI according to the received RMSI; stopping receiving the RMSI after successfully acquiring contents of the RMSI through the decoding, as specified in claim 12.
Claim 13 depends on claim 12. Therefore, it is objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643